UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4723 Dreyfus Treasury & Agency Cash Management (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 4/30/09 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Treasury & Agency Cash Management April 30, 2009 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills55.0% of Purchase (%) Amount ($) Value ($) 5/15/09 0.53 5/28/09 0.48 6/4/09 0.39 6/11/09 0.29 6/24/09 1.11 6/25/09 0.22 7/2/09 0.70 7/30/09 0.41 9/10/09 0.41 10/22/09 0.40 11/19/09 0.37 12/17/09 0.69 Total U.S. Treasury Bills (cost $9,822,861,160) U.S. Treasury Notes3.1% 5/15/09 0.25 6/30/09 0.42 Total U.S. Treasury Notes (cost $552,338,648) Repurchase Agreements41.9% Banc of America Securities LLC dated 4/30/09, due 5/1/09 in the amount of $900,003,750 (fully collateralized by $1,053,876,283 Government National Mortgage Association, 4.50%-6.50%, due 10/15/35-4/20/39, value $918,000,001) 0.15 Barclays Financial LLC dated 4/30/09, due 5/1/09 in the amount of $1,297,005,764 (fully collateralized by $773,259,700 U.S. Treasury Bonds, 4.50%-7.50%, due 11/15/16-5/15/38, value $918,928,923 and $385,478,500 U.S. Treasury Notes, 2%-6.50%, due 6/30/09-2/28/10, value $404,011,202) Barclays Financial LLC dated 4/30/09, due 5/1/09 in the amount of $200,001,389 (fully collateralized by $199,020,200 U.S. Treasury Notes, 2%-3.13%, due 11/30/09-2/28/10, value $204,000,009) BNP Paribas dated 4/30/09, due 5/1/09 in the amount of $1,400,005,444 (fully collateralized by $85,549,900 U.S. Treasury Bills, due 10/29/09, value $85,428,162, $304,301,000 U.S. Treasury Bonds, 7.13%-8.88%, due 8/15/17-2/15/23, value $425,312,621 and $872,935,400 U.S. Treasury Notes, 1.38%-4.88%, due 3/15/10-3/31/13, value $917,259,260) Calyon Securities (USA) dated 4/30/09, due 5/1/09 in the amount of $900,004,250 (fully collateralized by $420,183,800 Treasury Inflation Protected Securities, 1.75%-3.88%, due 1/15/26-4/15/29, value $474,205,395 and $442,924,100 U.S. Treasury Notes, 0.88%-1.75%, due 12/31/10-1/15/12, value $443,794,705) Credit Suisse (USA) Inc. dated 4/30/09, due 5/1/09 in the amount of $100,000,417 (fully collateralized by $102,005,000 U.S. Treasury Bills, due 6/4/09, value $102,000,920) Deutsche Bank Securities dated 4/30/09, due 5/1/09 in the amount of $400,001,611 (fully collateralized by $432,016,330 Government National Mortgage Association, 4%-7%, due 7/20/37-4/15/39, value $408,000,001) Goldman, Sachs & Co. dated 4/30/09, due 5/1/09 in the amount of $100,000,444 (fully collateralized by $1,608,953,887 Government National Mortgage Association, 4%-12%, due 12/15/12-4/15/39, value $102,000,000) Greenwich Capital Markets dated 4/30/09, due 5/1/09 in the amount of $450,001,875 (fully collateralized by $462,985,000 U.S. Treasury Notes, 2.63%, due 4/30/16, value $459,003,331) HSBC USA Inc. dated 4/30/09, due 5/1/09 in the amount of $100,000,361 (fully collateralized by $92,680,000 U.S. Treasury Notes, 5%, due 8/15/11, value $102,004,636) JP Morgan Chase & Co. dated 4/30/09, due 5/1/09 in the amount of $200,000,778 (fully collateralized by $409,584,800 U.S. Treasury Strips, due 11/15/23-8/15/26, value $204,002,170) JP Morgan Chase & Co. dated 4/30/09, due 5/1/09 in the amount of $950,003,958 (fully collateralized by $1,398,061,760 Government National Mortage Association, 4%-9.50%, due 2/15/11-7/15/50, value $969,003,059) Mizuho Securities USA dated 4/30/09, due 5/1/09 in the amount of $200,000,833 (fully collateralized by $204,239,500 U.S. Treasury Bills, due 5/7/09-10/29/09, value $204,000,052) Morgan Stanley dated 4/30/09, due 5/1/09 in the amount of $300,000,833 (fully collateralized by $214,302,000 U.S. Treasury Bonds, 7.88%-8.13%, due 2/15/21-11/15/21, value $312,121,034) Total Repurchase Agreements (cost $7,497,000,000) Total Investments (cost $17,872,199,808) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% At April 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that any fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board members to represent the fair value of each funds investments. Dreyfus Treasury & Agency Cash Management may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodians and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund has entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guarantees the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share falls below $0.995 (a Guarantee Event) and the fund liquidates. Recovery under the Program is subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increase the number of fund shares the investor held at the close of business on September 19, 2008 are not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 are not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and has now been further extended by the Treasury until September 18, 2009. The funds participation in the Program will expire effective May 1, 2009. As a result, shareholder assets in the fund that were covered under the Program since September 19, 2008 will no longer be covered effective May 1, 2009. Participation in the initial term and the April 30, 2009 extension period of the Program required a payment to the Treasury in the amount of .01% and .015%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense is being borne by the fund without regard to any expense limitation currently in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form
